Name: 2005/933/EC: Commission Decision of 21 December 2005 amending for the second time Decision 2005/693/EC concerning certain protection measures in relation to avian influenza in Russia (notified under document number C(2005) 5563) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  health;  Europe;  agricultural activity
 Date Published: 2006-12-12; 2005-12-23

 23.12.2005 EN Official Journal of the European Union L 340/70 COMMISSION DECISION of 21 December 2005 amending for the second time Decision 2005/693/EC concerning certain protection measures in relation to avian influenza in Russia (notified under document number C(2005) 5563) (Text with EEA relevance) (2005/933/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22 (6) thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and birds, causing mortality and disturbances which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming. (2) Commission Decision 2005/693/EC of 6 October 2005 concerning certain protection measures in relation to avian influenza in Russia (3) was adopted following outbreaks of avian influenza in Russia. That Decision suspends the importation of birds, other than poultry, from Russia and of unprocessed feathers and unprocessed parts of feathers from those regions of Russia listed in Annex I to that Decision. (3) Outbreaks of avian influenza continue to occur in certain parts of Russia and it is therefore necessary to prolong the measures provided for in Decision 2005/693/EC. The Decision can however be reviewed before this date depending on information supplied by the competent veterinary authorities of Russia. (4) The outbreaks in the European part of Russia have all occurred in the central area and no outbreaks have occurred in the northern regions. It is therefore no longer necessary to continue the suspension of imports of unprocessed feathers and parts of feathers from the latter. (5) Decision 2005/693/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/693/EC is amended as follows: 1. in Article 3 31 December 2005 is replaced by 31 March 2006. 2. Annex I is replaced by the Annex to this Decision. Article 2 Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 December 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). (3) OJ L 263, 8.10.2005, p. 22. Decision as amended by Decision 2005/740/EC (OJ L 276, 21.10.2005, p. 68). ANNEX ANNEX I Federal Districts of Russia referred to in Article 1(2) and (3) 1. Far Eastern Federal District Includes the following Subjects of the Russian Federation: Amur Oblast, Chukotka Autonomous District, Jewish Autonomous Oblast, Kamchatka Oblast, Khabarovsk Krai, Koryakia Autonomous District, Magadan Oblast, Primorsky Krai, Sakha (Yakutia) Republic, Sakhalin Oblast. 2. Siberian Federal District Includes the following Subjects of the Russian Federation: Aga Buryatia Autonomous District, Altai Republic, Altai Krai, Buryatia Republic, Chita Oblast, Evenkia Autonomous District, Irkutsk Oblast, Kemerovo Oblast, Khakassia Republic, Krasnoyarsk Krai, Novosibirsk Oblast, Omsk Oblast, Taymyria Autonomous District, Tomsk Oblast, Tuva Republic, Ust-Orda Buryatia Autonomous District. 3. Urals Federal District Includes the following Subjects of the Russian Federation: Chelyabinsk Oblast, Khantia-Mansia Autonomous District, Kurgan Oblast, Sverdlovsk Oblast, Tyumen Oblast, Yamalia Autonomous District. 4. Central Federal District Includes the following Subjects of the Russian Federation: Belgorod Oblast, Bryansk Oblast, Ivanovo Oblast, Kaluga Oblast, Kursk Oblast, Lipetsk Oblast, Moscow (federal city), Moscow Oblast, Oryol Oblast, Ryazan Oblast, Tambov Oblast, Tula Oblast, Vladimir Oblast, Voronezh Oblast. 5. Southern Federal District Includes the following Subjects of the Russian Federation: Adygeya Republic, Astrakhan Oblast, Chechnya Republic, Dagestan Republic, Ingushetia Republic, Kabardino-Balkaria Republic, Kalmykia Republic, Karachay-Cherkessia Republic, Krasnodar Krai, North Ossetia-Alania Republic, Stavropol Krai, Rostov Oblast, Volgograd Oblast. 6. Privolzhsky (Volga) Federal District Includes the following Subjects of the Russian Federation: Bashkortostan Republic, Chuvashia Republic, Kirov Oblast, Mari El Republic, Mordovia Republic, Nizhny Novgorod Oblast, Orenburg Oblast, Penza Oblast, Perm Oblast, Permyakia Autonomous District, Samara Oblast, Saratov Oblast, Tatarstan Republic, Udmurtia Republic, Ulyanovsk Oblast.